Case: 19-20319      Document: 00515214177         Page: 1    Date Filed: 11/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 19-20319                       November 26, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HEBER OROZCO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CR-21-1


Before BENAVIDES, GRAVES, and HO, Circuit Judges.
PER CURIAM: *
       Heber Orozco pleaded guilty to one count of being a felon in possession
of firearms, in violation of 18 U.S.C. § 922(g)(1) and § 924(a)(2), and he was
sentenced to 100 months of imprisonment. He now appeals the four-level
enhancement to his offense level for possessing firearms in connection with
another felony offense—specifically, possession of cocaine—pursuant to
U.S.S.G. § 2K2.1(b)(6)(B). We affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20319      Document: 00515214177      Page: 2    Date Filed: 11/26/2019


                                   No. 19-20319

      Orozco argues that the district court erred by imposing the
§ 2K2.1(b)(6)(B) enhancement because the enhancement is improper when the
defendant possesses only a small quantity of drugs, and there is no other
evidence of drug trafficking. See United States v. Jeffries, 587 F.3d 690, 692–
93 (5th Cir. 2009).        Because Orozco did not object to the four-level
enhancement, we review for plain error. See United States v. Mondragon-
Santiago, 564 F.3d 357, 368 (5th Cir. 2009). This court has held that a question
of fact that could have been resolved upon proper objection cannot constitute
plain error.    United States v. Lopez, 923 F.2d 47, 50 (5th Cir. 1991).
Accordingly, based on our current precedent, the district court’s factual
findings concerning the enhancement cannot constitute plain error. Id.
      However, we need not rely on this precedent because Orozco has not
shown that the district court plainly erred in imposing the four-level
enhancement. To establish plain error, Orozco must show a forfeited error that
is clear or obvious and that affected his substantial rights. See Puckett v.
United States, 556 U.S. 129, 135 (2009). If he makes such a showing, this court
has the discretion to correct the error but only if it seriously affects the fairness,
integrity, or public reputation of judicial proceedings. Id.
      Section 2K2.1(b)(6)(B) provides that the offense level for a firearms
offense should be increased by four levels “[i]f the defendant . . . used or
possessed any firearm . . . in connection with another felony offense.”             A
§ 2K2.1(b)(6)(B) enhancement “automatically applies” if the other felony
offense is a “drug trafficking offense in which a firearm is found in close
proximity to drugs, drug-manufacturing materials, or drug paraphernalia . . .
because . . . the presence of the firearm has the potential of facilitating these
types of offenses.” Jeffries, 587 F.3d at 692 (internal quotation marks and
citation omitted). The enhancement does not automatically apply when the



                                          2
    Case: 19-20319    Document: 00515214177     Page: 3   Date Filed: 11/26/2019


                                 No. 19-20319

other felony offense is possession of a user quantity of drugs, and there is no
evidence of “current or recent drug distribution or sales.” Jeffries, 587 F.3d at
693. When the other felony offense involves simple possession and no evidence
was presented to show that the defendant was a drug trafficker, “the evidence
(under a preponderance of the evidence standard) must support a finding that
the firearm facilitated” the possession of drugs or had the potential to do so.
Id. at 694-95 (quote at 694). The district court should make a finding of
facilitation or such a finding must be “plausible in light of the record as a
whole.” Id. at 694-95 (quote at 695).
      Orozco’s argument depends on the facts that he was charged only with
possession of cocaine and the police officers did not discover any “drug
trafficking equipment.”    However, the charged offense is not dispositive
because the requisite “felony offense” need not result in a criminal charge or a
conviction and may be derived from relevant conduct.         § 2K2.1, comment.
(n.14(C), (E)). The federal offense of drug trafficking has three elements: (1)
knowingly (2) possessing a controlled substance (3) with intent to distribute.
United States v. Williamson, 533 F.3d 269, 277 (5th Cir. 2008). This court has
held that intent to distribute may be proven by “mere possession of a quantity
of drugs inconsistent with personal use.” Id. at 277-78 (quote at 277) (internal
quotation marks and footnote omitted).           The four-level enhancement
automatically applies when the other felony offense is drug trafficking and the
firearm is found in close proximity to drugs. § 2K2.1, comment. (n.14(B)(ii)).
Taking the relevant conduct of the instant offense into account, Orozco
possessed three loaded firearms in proximity to 23.68 grams of pills believed
to contain methamphetamine, 1 gram of a powdery substance believed to be
cocaine, 60.14 grams of confirmed cocaine, and $4,400 in cash. Orozco also
claimed that he did not use any illicit drugs other than marijuana, indicating



                                        3
    Case: 19-20319     Document: 00515214177     Page: 4   Date Filed: 11/26/2019


                                  No. 19-20319

that the drugs discovered were not intended for his personal use. The facts
showed that Orozco possessed more than a personal use quantity of drugs, and
thus, the district court could have concluded that he intended to distribute the
drugs, meaning that the four-level enhancement would automatically apply.
See Williamson, 533 F.3d at 277; § 2K2.1, comment. (n.14(B)(ii)). Because this
inference is “plausible in light of the record as a whole,” the district court did
not need to make an affirmative finding of facilitation, and a remand is not
required to allow the court to make an affirmative finding. Jeffries, 587 F.3d
at 694-95 (quote at 695).
      The judgment of the district court is AFFIRMED.




                                        4